PER CURIAM
Plaintiffs LDS Development, LLC (LDS), and Stonecrest Properties, LLC (Stonecrest), appeal from a supplemental judgment awarding attorney fees and costs to defendant City of Eugene. Both plaintiffs assign error to the trial court’s determination that the city was entitled to attorney fees; Stonecrest also argues that the fees awarded were unreasonable. Our resolution of this appeal obviates the need to discuss those assignments of error in any detail.
The award of fees detailed in the supplemental judgment at issue in this appeal is premised on the trial court’s resolution of plaintiffs’ claims in a general judgment issued previously. In that general judgment, the trial court granted summary judgment in favor of the city on claims by LDS1 against the city and two counterclaims by the city against LDS. The trial court also announced the city’s entitlement to attorney fees, but did not then specify an amount. LDS appealed from the general judgment, and both LDS and Stonecrest appealed from the supplemental judgment. While the present appeal was pending, we reversed the general judgment on which the supplemental judgment was based, concluding that the trial court had erred in granting summary judgment in favor of the city on the city’s counterclaims, but otherwise affirming. LDS Development, LLC v. City of Eugene, 280 Or App 611, 382 P3d 576 (2016). Oral arguments in the present appeal were held before that opinion issued. At oral arguments, Stonecrest and the city agreed that a reversal of the general judgment would require a reversal of the supplemental judgment as well. We agree.
The general judgment reversed in LDS Development, LLC, 280 Or App at 614, granted summary judgment to the city on all remaining claims and counterclaims, and was the basis for the attorney fees awarded in the supplemental judgment. Our reversal of that general judgment requires the reversal and remand of the supplemental judgment for *778any further proceedings regarding any prevailing party’s entitlement to attorney fees. “When an appeal is taken from a judgment under ORS 19.205 to which an award of attorney fees or costs and disbursements relates[,] *** [i]f the appellate court reverses the judgment, the award of attorney fees or costs and disbursements shall be deemed reversed[.]” ORS 20.220(3)(a).
Reversed and remanded.

 Stonecrest initiated the action against the city, bnt was later substituted by LDS as plaintiff. The award of attorney fees was assessed against both LDS and Stonecrest in the supplemental judgment. Both LDS and Stonecrest appealed from the supplemental judgment and filed briefs assigning error to the award of attorney fees.